Citation Nr: 9933617
Decision Date: 07/12/99	Archive Date: 12/06/99

DOCKET NO. 97-11 548     )         DATE  JUL 12, 1999 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE 

Entitlement to service connection for a low back disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

C. Trueba-Sessing, Associate Counsel 

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or Board)
on appeal from rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied
the benefits sought on appeal. The veteran had active service from
October 1984 to July 1990.

FINDINGS OF FACT

1. In December 1998, the RO remanded the veteran's case to the RO
for adjudication of the issue of whether a timely appeal was
submitted with respect to the issue of service connection for a low
back disorder.

2. In a January 1999 supplemental statement of the case, the RO
determined that the veteran had failed to file a timely appeal with
respect to this issue, and notified the veteran of such
determination.

3. The veteran did not file a substantive appeal within 60 days of
the issuance of the statement of the case or within one year of the
date of notification of the RO's decision declining to award
service connection for a low back disorder.

CONCLUSION OF LAW

As there is no timely filed substantive appeal, the Board lacks
jurisdiction to review the veteran's claim of entitlement to
service connection for a low back disorder. 38 U.S.C.A. 7105, 7108
(West 1991); 38 C.F.R. 20.101, 20.200, 20.202, 20.302, 20.303
(1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 9, 1995 rating decision, the RO denied the veteran
entitlement to service connection for a low back disorder.  The
veteran was notified of such denial on August 21, 1995, and on
January 25, 1996, the RO received the veteran's timely Notice of
Disagreement (NOD) with respect t@ the RO's denial. Subsequently,
on March 27, 1996, the RO issued a Statement of the Case (SOC)
along with a letter explaining to the veteran his appellate rights
and responsibilities and, on March 17, 1997, the RO received a VA
form 9 (Appeal to Board of Veterans' Appeals) from the veteran.

Upon certification of the issue of entitlement to service
connection for a low back disorder, the veteran's claim came before
the Board for appellate review. However, upon a preliminary review
of the claim, the Board determined that the record did not contain
any indication that the veteran and his representative were either
given notice of the issue regarding the adequacy of the March 1997
VA form 9 filed with respect to the issue of service connection for
a low back disorder, or an opportunity to present written argument
or to request a hearing to present oral argument on this question,
as per 38 C.F.R. 20.203 (1998). As such, the Board remanded the
veteran's case to the RO for adjudication of the issue of whether
a timely appeal was submitted with respect to the issue of service
connection for a low back disorder. The Board further noted that,
if the RO's determination remained unfavorable to the veteran, the
RO should furnish the veteran and his representative a supplemental
statement of the case, and provide an opportunity to respond. As a
result, in a January 1999 Supplemental Statement of the Case
(SSOC), the RO determined that the veteran had failed to file a
timely appeal with respect to the issue of service connection for
a low back disorder, and notified the veteran of such
determination. At present, the veteran's case ; once again before
the Board for review.

With respect to the applicable law, the law is clear that the Board
shall not entertain an application for review on appeal unless it
conforms to the law. See 38 U.S.C.A. 7108 (West 1991). Pursuant to
applicable law and regulation, an appeal consists

3 -

of a timely filed NOD in writing and, after a SOC has been
famished, a timely filed substantive appeal. See 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.200 (1998).

A veteran's substantive appeal perfects the appeal to the Board and
frames the issues to be considered. Myers v. Derwinski, 1 Vet. App.
127, 129 (1991). A substantive appeal consists of a properly
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other
correspondence containing the necessary information. Proper
completion and filing of a substantive appeal are the last actions
a veteran needs to take to perfect an appeal. 38 C.F.R. 20.202
(1998). A substantive appeal must be filed within 60 days from the
date that the agency of original jurisdiction mails the SOC to the
veteran or within the remainder of the one-year period from the
date of mailing of the notification of the determination being
appealed, whichever comes later. 38 U.S.C.A. 7105 (West 1991); 38
C.F.R. 20.302(b) (1998).

In this case, after meeting the procedural requirements set forth
in 38 C.F.R. 20.203 (1998), the Board finds that the veteran did
not file a substantive appeal within 60 days from the date of the
issuance of the SOC or within the remainder of the one-year period
from the date of mailing of the notification of the appealed
rating; no correspondence was received during this period of time
from the veteran addressing the issue of service connection for a
low back disorder. Similarly, the Board finds that the veteran did
not submit a written statement contending that good cause existed
warranting an extension of the 60-day time period for filing a
substantive appeal prior to the expiration of that time limit. See
38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R. 20.303 (1998).

The Board notes that, in a May 1999 statement, the veteran's
representative contended that the RO notified the veteran in
November 1998 that his appeal was being certified to the Board for
disposition. However, this contention does not provide any basis
which would allow the Board to conclude that the veteran filed a
timely appeal with respect to the issue of service connection for
a low back disorder, and/or which would confer upon the Board
jurisdiction to decide such

- 4 -

issue. The fact is that, other than the VA form 9 received on March
17, 1997, more than a year after the issuance of the SOC, there is
no document of record, which reasonably could be construed as a
timely substantive appeal.

As the veteran failed to timely perfect an appeal with respect to
the issue of entitlement to service connection for a low back
disorder, the Board does not have jurisdiction to review the
veteran's claim, and, pursuant to the Board's authority under 38
U.S.C.A. 7105(d)(3) (West 1991), the veteran's claim must be
dismissed for failure to file a timely substantive appeal.

ORDER

The issue of entitlement to service connection for a low back
disorder is dismissed.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

5 - 


